Name: Commission Regulation (EEC) No 3280/87 of 30 October 1987 fixing the accession compensatory amounts for olive oil for 1987/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 87 Official Journal of the European Communities No L 309/67 COMMISSION REGULATION (EEC) No 3280/87 of 30 October 1987 fixing the accession compensatory amounts for olive oil for 1987/88 amounts for olive oil (3), as last amended by Regulation (EEC) No 1655/87 (4) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 473/86 of 25 February 1986 laying down the general rules for the system of accession compensatory amounts for olive oil ('), and in particular Article 7 (3) thereof, Whereas Council Regulation (EEC) No 1916/87 (2), fixed for 1988 , the intervention prices for olive oil applicable in Spain and Portugal ; Whereas the detailed rules for the application of accession compensatory amounts are laid down in Commission Regulation (EEC) No 583/86 laying down the detailed rules for the application of accession compensatory HAS ADOPTED THIS REGULATION : Article 1 The accession compensatory amounts applicable in 1987/88 for olive oil shall be as shown in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53 , 1 . 3 . 1986, p . 43 . (2) OJ No L 183 , 3 . 7 . 1987, p . 12 . o OJ No L 57, 1 . 3 . 1986, p . 31 . (4) OJ No L 153 , 13 . 6 . 1987, p . 36 . No L 309/68 Official Journal of the European Communities 31 . 10 . 87 ANNEX (ECU/100 kg) Accession compensatory amount deducted (  ) or granted ( + ) in the following exchanges From third countries or from EEC of 10 to Spain From third countries or from EEC of 10 to Portugal From Spain to Portugal 1 . Olive oil put up in bulk or in immediate containers which a net content more than 5 litres (a) : 15.07 A I a) 15.07 A I b) 15.07 A I c) 15.07 A II a) 15.07 A II b) ( + ) 7 1 ,43 ( + ) 71,43 ( + ) 18,43 ( + ) 74,29 ( + ) 22,12 ( + ) 14,52 ( + ) 14,52 ( + ) 14,52 ( + ) 15,10 ( + ) 17,42 (-) 56,91 (-) 56,91 (") 3,91 (-) 59,19 (") 4,70 2 . Olive oil put up in immediate packings of a net capacity of 5 litres or less (a) : I I 15.07 A I a) 15.07 A I b) (b) 15.07 A I c ) (b) 15.07 A II a) 15.07 A II b) ( + ) 0,59 ( + ) 0,59 (-) 52,41 ( + ) 3,45 (-) 48,72 (-) 56,32 (-) 56,32 (-) 56,32 (-) 55,74 (-) 53,42 (-) 56,91 (-) 59,19 (-) 4,70 3 . Products containing olive oil : || 07.01 N II 07.03 A II 15.17 B I a) 15.17 B I b) 23.04 A II ( + ) 15,71 ( + ) 15,71 ( + ) 35,72 ( + ) 57,14 ( + ) 1,47 ( + ) 3,19 ( + ) 3,19 ( + ) 7,26 ( + ) 11,62 ( + ) 1,16 (-) 12,52 (-) 12,52 (- ) 28,46 (-) 45,52 (-) 0,31 Note : for trade in the opposite direction , the signs are reversed . (a) For the release for free circulation of olive oil from third countries, the amount applicable is that indicated under point 2 irrespective of packaging . (b) Amount applicable only for the release for free circulation of olive oil from third countries ; for olive oil which satisfies the requirements of Article 9 (2) of the Treaty, the amount applicable is that indicated under point 1 .